DETAILED ACTION
Disposition of Claims
Claims 1-20 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210246171A1, Published 08/12/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See ¶[0212] “http://www.compbio.dundee.ac.uk/jpred/”; “http://bioinf.cs.ucl.ac.uk/psipred/”; “http://www.cbs.dtu.dk/services/ProP/; Duckert, 2004”; “http://globplot.embl.de/”.



Claim Objections
Claims 4-5 and 7-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 4-20 have not been further treated on the merits.  Claim 6 depends upon claim 5, and while it is not itself an improper multiple dependent claim, it is also not treated on the merits as it depends upon an improper multiple dependent claim.  


Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to “A polypeptide, in particular the polypeptide of claim 1 or 2, wherein said polypeptide is a fusion protein of the formula x-y-z, wherein x consists of or comprises an ectodomain of a rhabdovirus glycoprotein; y is a linker moiety; and z is a heterologous multimerization domain.”  Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Since the claim begins with the indefinite article “A” yet follows with “in particular the polypeptide of claim 1 or 2” in the preamble, it is unclear if this is meant to be an independent claim or a dependent claim.  For the purpose of examination, the claim will be interpreted as reading upon:
“3. The polypeptide of claim 1 or 2, wherein said polypeptide is a fusion protein of the formula x-y-z, wherein x consists of or comprises an ectodomain of a rhabdovirus glycoprotein; y is a linker moiety; and z is a heterologous multimerization domain.”
For at least these reasons, the metes and bounds of the claim are unclear, and said claim is rejected for being indefinite.  



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a polypeptide comprising an ectodomain of a rhabdovirus glycoprotein, and a heterologous multimerization domain linked to said ectodomain.
Further limitations on the polypeptide of claim 1 are wherein said heterologous multimerization domain is linked to said ectodomain via a linker moiety, or wherein said heterologous multimerization domain is linked to said ectodomain via a peptide bond between the N-terminal amino acid residue of said heterologous multimerization domain and the C-terminal amino acid residue of said ectodomain; and wherein said polypeptide is a fusion protein of the formula x-y-z, wherein x consists of or comprises an ectodomain of a rhabdovirus glycoprotein; y is a linker moiety; and z is a heterologous multimerization domain (claim 3).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chappell et. al. (WO2018176103A1, Pub. 10/04/2018, Priority 03/30/2017; hereafter “Chappell”.)
The Prior Art
Chappell teaches chimeric molecules comprising viral proteins exposed on the virion surface (ectodomain polypeptide of glycoproteins; ¶[0010-0011]) and a heterologous structure-stabilizing moiety, wherein the ectodomain can be the ectodomain of the G protein from a rhabdovirus such as Vesicular stomatitis virus (VSV) or rabies virus (RABV)(¶[0121][0124][0342][0349][0391]).  The heterologous stabilizing moiety can be the multimerizing Fc domain of an antibody (¶[0053][0123][0439][0450-0451]).  The structure-stabilizing moiety can also be a moiety comprising complementary first heptad repeat (HR1) and second heptad repeat (HR2) regions that associate with each other under conditions suitable for their association (e.g., in aqueous solution) to form an anti-parallel, two-helix bundle (reference claim 1).  The ectodomain and structure-stabilizing moiety can be associated via a linker (reference claim 24; instant claims 1-3.)
For at least these reasons, Chappell teaches the limitations of instant claims 1-3, and anticipates the invention encompassed by said claims.


Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
US7514543B2
US9347951B2
US6497873B1
US6524572B1
US9409987B2
US20100322929A1
US20210122805A1
US20210024615A1
Czajkowsky DM, et. al. EMBO Mol Med. 2012 Oct;4(10):1015-28. Epub 2012 Jul 26.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648